        Case: 3:19-cv-00339-jdp Document #: 49 Filed: 02/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PHILIP J. GADZINSKI,

        Plaintiff,
                                                     Case No. 19-cv-339-jdp
   v.

DOUG BELLILE, MITCH LENSKI, and
ALICIA BOEHME,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             2/17/2021
        Peter Oppeneer, Clerk of Court                        Date
